 



Exhibit 10.4
WEBMETHODS, INC.
2006 OMNIBUS STOCK INCENTIVE PLAN
DEFERRED SHARES AWARD AGREEMENT
(Director Award)

         
Participant Name:
       
 
       
 
       
No. of Deferred Shares:
  1    
 
       

Award Date:

              Vesting Schedule:   % Vesting   Date of Vesting              
 
    100 %   The earlier of the date of the first annual meeting of stockholders
of the Company following the Award Date, the first annual anniversary of the
Award Date, or a Change in Control of the Company. For purposes of this vesting
provision, a “Change in Control” of the Company shall mean the earliest to occur
of (i) a merger or consolidation to which the Company is a party and which
results in, or is effected in connection with, a change in ownership of a
majority of the outstanding shares of voting stock of the Company, (ii) any sale
or transfer of all or substantially all of the assets of the Company to an
unaffiliated third party, or (iii) the sale by the holders of a majority of the
voting stock of the Company to an unaffiliated third party.

          THIS AGREEMENT (the “Deferred Shares Award Agreement” or “Agreement”)
is between webMethods, Inc., Delaware corporation (the “Company”) and the
director named above (the “Participant”), and is delivered under the webMethods,
Inc. 2006 Omnibus Stock Incentive Plan, as amended from time to time (the
“Plan”).
WITNESSETH
          WHEREAS, pursuant to the Plan, the Company has granted to the
Participant with reference to services rendered and to be rendered to the
Company, effective as of the Award Date, an award of the right to receive shares
of the Company’s common stock delivered on a deferred basis (the “Award”), upon
the terms and conditions set forth herein and in the Plan.
          NOW THEREFORE, in consideration of services rendered and to be
rendered by the Participant and the mutual promises made herein and the mutual
benefits to be derived therefrom, the parties agree as follows:
 

1   Subject to adjustment under Section 9 of the Plan and the terms of this
Agreement.

 



--------------------------------------------------------------------------------



 



          1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.
          2. Grant. Subject to the terms of this Agreement and the Plan, the
Company grants to the Participant an Award with respect to an aggregate number
of Deferred Shares (the “Deferred Shares”) set forth above.
          3. Account. The Company will establish and maintain a Deferred Shares
Account under the Plan for the Participant. Deferred Shares granted under this
Agreement will be credited to the Participant’s Deferred Shares Account as of
the Award Date set forth above.
          4. Vesting. The Award shall vest and become nonforfeitable, with
respect to the applicable portion of the total number of Deferred Shares
comprising the Award and Dividend Equivalent Shares provided in Section 7 of
this Agreement (subject to adjustment under Section 9 of the Plan and herein) in
accordance with the vesting schedule set forth above.
          5. Continuance of Service as Director Required. The Vesting Schedule
requires continued service as a Director through the applicable vesting date as
a condition to the vesting of the benefits under this Agreement. Service, even
if substantial, other than as a Director of the Corporation during the vesting
period will not entitle the Participant to continued vesting or avoid or
mitigate a termination of rights and benefits upon or following a termination of
service as a Director.
          6. Effect of Termination of Directorship.
               (a) Forfeiture after Certain Events. The Participant’s Deferred
Shares shall be forfeited if such Deferred Shares have not become vested upon
the date the Participant’s services as a Director terminates.
               (b) Termination of Deferred Shares. If any Deferred Shares are
forfeited hereunder, such unvested, forfeited Deferred Shares, without payment
of any consideration by the Company, shall automatically terminate without any
other action by the Participant or the Participant’s Beneficiary, as the case
may be.
          7. Dividend and Voting Rights. The Participant shall have no rights as
a stockholder of the Company, no dividend rights (except as expressly provided
in this Agreement Plan with respect to Dividend Equivalent Shares, as defined
below) and no voting rights, with respect to the Deferred Shares and any shares
of Common Stock underlying or issuable in respect of such Deferred Shares until
such shares of Common Stock are actually issued to and held of record by the
Participant. The number of Deferred Shares credited to the Participant’s
Deferred Shares Account shall be adjusted from time to time to reflect cash
dividends and stock dividends or other changes in the Common Stock resulting
from a change in the Company’s capital structure. Cash dividends on the
Company’s Common Stock shall be credited to the Participant’s Deferred Shares
Account in additional Deferred Shares based on the Fair Market Value of the
Common Stock on the dividend payment date (“Dividend Equivalent Shares”).
          8. Restrictions on Transfer. Except as provided below regarding
designation of Beneficiaries, the Award and the benefits payable by reason of
the Award may not

2



--------------------------------------------------------------------------------



 



be alienated, assigned, transferred, pledged or hypothecated by the Participant
to any person or entity at any time in any manner whatsoever.
          9. Payment of Deferred Shares Account.
               (a) Time of Payment. Subject to earlier distribution in
accordance with Section 15 hereof or a Hardship Distribution in accordance with
Section 9(c), distribution of the Participant’s vested Deferred Shares Account
shall be made as soon as practicable following Participant’s separation from
service as provided in Section 409A(a) of the Code, with distribution to the
Participant who is a “key employee” within the meaning of Section 416(i) of the
Code (determined without regard to paragraph 5 thereof) not made prior to six
months following the Participant’s separation from service (or, if earlier the
date of the Participant’s death).
               (b) Method of Distribution. The Participant’s Deferred Shares
Account shall be distributed to the Participant in a single lump sum transfer
Common Stock equal the whole number of vested Deferred Shares and Dividend
Equivalent Shares (plus cash representing the value of any fractional share and
Dividend Equivalent Shares payable in cash) as credited to the Participant’s
Deferred Shares Account. In addition, if due to legal, regulatory or other
reasons, the Committee determines that the Dividend Equivalent Shares (or a
portion thereof) may not be distributed in shares of Common Stock, the Company
shall make payment of such Dividend Equivalent Shares in cash in an amount equal
to the Fair Market Value of the number of Dividend Equivalent Shares being paid
in cash.
               (c) Hardship Distributions. Prior to the time the Participant’s
Deferred Shares Account becomes payable, the Committee, in its sole discretion,
may elect to distribute all or a portion of the number of whole Deferred Shares
(plus cash representing the value of any fractional share and Dividend
Equivalent Shares payable in cash) credited to such Deferred Shares Account in
the event such Participant requests a distribution due to severe financial
hardship. Severe financial hardship shall be deemed to exist in the event the
Committee determines that the Participant needs a distribution to meet immediate
and heavy financial needs resulting from a sudden or unexpected illness or
accident of the Participant or a member of the Participant’s family, loss of the
Participant’s property due to casualty or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. No distribution shall be made due to a severe financial
hardship under this paragraph, to the extent such hardship may be relieved
through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets, to the extent liquidation of such
assets would not by itself cause severe hardship, or by cessation of deferrals.
A distribution based on financial hardship shall not exceed the smaller of
(i) the amount of cash and the number of whole Deferred Shares (plus cash
representing the value of any fractional share and Dividend Equivalent Shares
payable in cash) credited to the Participant’s Deferred Shares Account or
(ii) the number of whole Deferred Shares credited to the Participant’s Deferred
Shares Account with a Fair Market Value (determined as of the date of
distribution) equal to the amount needed to meet the financial hardship. This
paragraph shall be applied in conformity with the “unforeseeable emergency”
rules of Section 409A(a)(2) of the Code.

3



--------------------------------------------------------------------------------



 



               (d) Designation of Beneficiary. Upon the death of the Participant
prior to the distribution of his or her Deferred Shares Account, such vested
Deferred Shares Account shall be paid to the Beneficiary designated by the
Participant in a single lump sum transfer of shares of Common Stock (plus cash
representing the value of any fractional share and Dividend Equivalent Shares
payable in cash) as provided in Section 9(b) hereof, as soon as practicable
after the Participants’ death. If there is no designated Beneficiary or no
designated Beneficiary surviving at the Participant’s death, payment of the
Participant’s Deferred Shares Account shall be made to the Participant’s estate.
               (e) Incapacity Of Recipient. In the event that the Participant or
Beneficiary is declared incompetent and a guardian, conservator or other person
legally charged with the care of his or her person or of his or her estate is
appointed, any benefits under this Agreement to which such Participant or
Beneficiary is entitled shall be paid to such guardian, conservator or other
person legally charged with the care of his person or his estate. Except as
provided hereinabove, when the Committee, in its sole discretion, determines
that the Participant or Beneficiary is unable to manage his or her financial
affairs, the Committee may, but shall not be required to, direct the Company to
make distribution(s) to any one or more of the spouse, lineal ascendants or
descendants or other closest living relatives of such Participant or Beneficiary
who demonstrates to the satisfaction of the Committee the propriety of making
such distribution(s). Any payment made under this Section 9(e) shall be in
complete discharge of any liability of the Company for such payment. The
Committee shall not be required to see to the application of any such
distribution made to any person.
          10. Adjustments Upon Specified Events. Upon the occurrence of certain
events relating to the Company’s stock contemplated by Section 9 of the Plan,
the Board shall make adjustments as it deems appropriate in the number and kind
of securities or other consideration that may become payable with respect to the
Award in accordance with Section 9 of the Plan.
          11. Notices. Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Company at its principal office, to the
attention of the General Counsel, and to the Participant at his or her last
address of record, or at such other address as either party may hereafter
designate in writing to the other for the purposes of notices in respect of
Deferred Shares.
          13. Limitation on Participant’s Rights; Unfunded Obligation. This
Agreement confers no rights or interests other than as herein provided. This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust or fiduciary
relationship between the Company, the Committee, and the Participant. The
Participant and his or her Beneficiaries shall have no legal or equitable
rights, claims, or interest in any specific property or assets of the Company.
No assets of the Company shall be held under any trust, or held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Agreement. Any and all of the Company’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Company. The Company’s obligation
under this Agreement shall be merely that of an unfunded and

4



--------------------------------------------------------------------------------



 



unsecured promise of the Company to pay benefits in the future, and the rights
of the Participant and Beneficiaries shall be no greater than those of unsecured
general creditors.
          14. Amendment of this Agreement . The Board and Committee reserve the
right to amend the terms of this Agreement as it deems appropriate or necessary
to comply with Section 409A of the Code.
          15. Binding Upon Successors. The terms of this Agreement shall be
binding upon and inure to the benefit of the Company, its successors and assigns
and the Participant and his or her heirs, executors, administrators and legal
representatives. In the event of (a) a merger or consolidation of the Company
with or into any other corporation that qualifies as a “change in control event”
under the provisions of Section 409A(a)(2)(A)(v) of the Code, or (b) the sale or
transfer of substantially all of the assets of the Company that qualifies as a
“change in control event” under the provisions of Section 409A(a)(2)(A)(v) of
the Code, then, either (i) the deferred compensation plan created by this
Agreement shall be terminated and amounts allocated to Participant’s Deferred
Share Award Accounts distributed to the Participant or (ii) the successor
corporation resulting from the merger or consolidation, or the transferee of
such assets, as the case may be, shall, as a condition to the consummation of
the merger, consolidation or transfer, assume the obligations of the Company
hereunder and shall be substituted for the Company hereunder. Any such
termination or assumption of the obligations under this Agreement shall be made
in accordance with Section 409A of the Code and applicable guidance thereunder.
          16. Choice of Law. The constructive interpretation, performance and
enforcement of this Award Agreement and the Award shall be governed by the laws
of the State of Delaware.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions of this Agreement and of the
Plan.

             
webMethods, Inc.
      PARTICIPANT    
(a Delaware corporation)
           
 
           
 
           
By:
      (Signature)    
Its:
           
 
           
 
           
 
      (Print Name)    
 
           
 
           
 
      (Address)    
 
           
 
           
 
      (City, State, Zip Code)    

6



--------------------------------------------------------------------------------



 



WEBMETHODS, INC.
2006 OMNIBUS STOCK INCENTIVE PLAN
DEFERRED SHARES AWARD
BENEFICIARY DESIGNATION
Please complete this form to designate a beneficiary to receive your vested
Deferred Share
Award in the event of your death before payment.
Award Date to which the Form Applies
     I hereby designate                      as my primary Beneficiary and
                                         as my contingent Beneficiary(ies) to
receive my vested Deferred Share Award any amounts payable under the Plan in the
event of my death.

             
 
  PARTICIPANT        
 
           
 
           
 
  (Signature)   (Date)    
 
           
 
           
 
  (Print Name)        

 